Citation Nr: 0431831	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran, who had active service from 
September 1980 to January 1984 and from October 2001 to 
December 2001 with a period of active duty for training from 
July 2001 to August 2001, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in August 2002 in connection with his claim 
for service connection for residuals of a left shoulder 
dislocation; however, the examiner did not address whether it 
was at least as likely as not that any current residuals of a 
left shoulder dislocation were related to his military 
service.  Instead, the examiner noted that the veteran had a 
history of an injury to the left shoulder with left shoulder 
strain and stated that he needed information including x-ray 
reports and MRI scan reports from the veteran's private 
physician who had treated his left shoulder.  The Board 
observes that private medical records which include a history 
documenting the inservice left shoulder injury and which 
include documentation that the veteran was treated for a left 
shoulder disorder shortly thereafter have been obtained and 
associated with the claims file since the time of that 
examination.  Three lay statements were also submitted on 
behalf of the veteran, which indicate that the veteran 
injured his left shoulder while playing football during 
annual training with the Army Reserves in August 2001.  
Therefore, the Board is of the opinion that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any current residuals 
of the inservice left shoulder injury that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any residuals of a 
left shoulder injury that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and offer an opinion 
as to whether it is at least as 
likely as not any current left 
shoulder disorder is etiologically 
related to the left shoulder injury 
sustained by the veteran in service 
in August 2001.   

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



